   Case 2:20-cv-00079-RFB-BNW Document 145
                                       143 Filed 09/16/21
                                                 09/14/21 Page 1 of 11
Case 2:20-cv-00079-RFB-BNW           Document 142    Filed 09/14/2021 Page 1 of 3




KIM BERNADETTE JACQUES
993 EQUESTRIAN DRIVE #3304
HENDERSON, NEVADA 89002
970-403-4733
kimbjacques@gmail.com
PLAINTIFF IN PROPER PERSON

                        UNITE STATES DISTRICT COURT
                              DISTRICT OF NEVADA



KIM BERNADETTE JACQUES

                        Plaintiff,
                                            CASE NO. 2:20-cv-00079-RFB-BNW
                 -vs-

ALBERETSONS, LLC et al /                    PLAINTIFF KIM BERNADETTE JACQUES
                                            REQUEST OF THE COURT EXTENTION
                        Defendant(s).       AND REINFORCEMENT OF PROTECTIVE
                                            ORDER
                                            EFC No. 141
                                            06/09   5 MINUTE ORDER IN
                                            /2020   3 CHAMBERS of the Honorable
                                                      Richard F. Boulware, II on
                                                      6/9/2020.


                                            08/01    1 MINUTE ORDER IN
                                            /2021    4 CHAMBERS of the Honorable
                                                    0 Magistrate Judge Brenda Weksler
                                                       on 8/1/2021.

                                                       At ECF No. 138, the district
                                                       judge stayed this case until it
                                                       ruled on Plaintiff's motion to
                                                       amend. At ECF No. 139,
                                                       Defendant filed this motion to
                                                       strike ECF No. 137. Because this
                                                       case is stayed, the Court denies
                                                       ECF No. 139 without prejudice to
                                                       Defendant refiling this motion
                                                       after the stay is lifted.

                                                       (Copies have been distributed
                                                       pursuant to the NEF - DCh)         1
        Case 2:20-cv-00079-RFB-BNW Document 145
                                            143 Filed 09/16/21
                                                      09/14/21 Page 2 of 11

                                                              (Entered: 08/01/2021)


 PLAINTIFF KIM BERNADETTE JACQUES Request for Reinforcement and Extension
  of Stipulations Civil protective order Personal Identification Information and Identity


COMES NOW Plaintiff KIM BERNADETTE JACQUES, pro se litigant respectfully
request that this Court enter an injunction, pursuant to case Jacques v. Defendants
Albertsons LLC et al Breach of Contract and Negligence, IDENTITY THEFT. This is the
humblest of pleas, the Plaintiff’s Adult Children are at RISK OF EXPOSURE,
EXPLOITATION, AND POTENTIONAL CORPORATE INSURANCE FRAUD all due to
this
:Subject Incident ALBERTSONS LLC. This pro se litigant is requesting that her identity
be protected by the Honorable Court and Judge. Once you put a face to a name, in our
society, all aspects and images of an individual can go virtual in the media and in a
millisecond a person’s life can be destroyed forever. This Subject Incident has forever
changed my life> Albertsons LLC has violated the Rights of the Plaintiff in all matters of
life.

With all due Respect to the Court and all of the Honorable Judges. During this ORDER
TO STAY this case. this pro se litigant has received the following attached EXHIBITS.
Therefore, this Plaintiff, pro se litigant, would appreciated it if all of the following
Government Entities, SOCIAL SECURITY ADMINISTRATION, Financial Institutions:
WELLS FARGO BANK, TBK BANK, BOULDER DAM CREDIT UNION, BOULDER
CITY, NEVADA , INSURANCE; AMERICAN NATIONAL INSURANCE, AMERICAN
NATIONAL SPRINGFIELD, MO, FIEDILITY INVESTMENTS, PERA, COLORADO,
OFFICE OF CIVIL RIGHTS, WASHINGTON, DC, U.S. DEPARTMENT OF
AGRICTURE OFFICE OF THE ASSISTANT SECRETARY OF CIVIL RIGHTS,
WASHINGTON, DC,SECRETARY OF STATE BARBARA K. CEGAVSKE, THE
HONORABLE MAYOR CAROLYN GOODMAN, NEVADA, DEPARTMENT OF MOTOR
VEHICLES, and Boulder Pointe Apartments of the IDENTITY THEFT and NEVADA
STATE DEPARTMENT OF UNEMPLOYMENT INSURANCE, All be notified by the
court that the Plaintiff takes no responsibility of DISCRMINATION and a complete
REVIEW and INVESTIGATION for Information provided to DWSS may be verified or
investigated by federal, state and local officials including Quality Control staff. If you do
not cooperate in the investigation, your benefits may be denied or terminated. If you
                                                                                                2
    Case 2:20-cv-00079-RFB-BNW Document 145
                                        143 Filed 09/16/21
                                                  09/14/21 Page 3 of 11

make a false or misleading statements, misrepresent, conceal or withhold facts
necessary for DWSS to make accurate determination on your behalf or after any
document your benefits may be denied, reduced or terminated.

Individuals found quilty of an intentional program violation in TANF and/or SNAP are
barred from programs benefits for twelve (12) months for the first violation, twenty-four
(24) months for a second violation and permanently for the third violation. The unlawful
use of SNAP is punishable by a fine up to $250,000, imprisonment for up to twenty (20)
years or both.

If the court of law finds you guilty of using or receiving SNAP benefits in a transaction
involving sale of a controlled substance, you will not be eligible for benefits for two (2)
years for the first offense and permanently for the second offense.

If a court of law finds you guilty of having used or received SNAP benefits in a
transaction involving the sale of firearms, ammunition or explosives, you will be
permanently ineligible to participate in the Program upon the first offense.

If a court of law finds you guilty of having trafficked SNAP benefits for an aggregate
amount of more than $500.00 or more, you will be permanently ineligible to participate
in the Program upon the first occasion of such violation.

If you are found to have made a fraudulent statement or representation with respect to
the identity or place of residence in order to receive multiple SNAP benefits
simultaneously, you will be ineligible to participate in the Program for a period of ten
(10) years.

The Plaintiff’s, this prose litigants Rights read as such “Anyone whose application for
assistance has been denied can appeal. However, this pro se litigants needs a
reassurance from the COURT that this pro se litigant will not be held responsible for any
DUPLICATIONS of the Plaintiff’s PERSONAL IDENTIFICATION INFORMATION, stolen
due to Subject Incident and Identity theft.

The AMEICANS WITH DISABILITIES ACT states that I can not be harassed. The tenor
of this CASE has changed drastically for the Plaintiff. On August 3, 2017, over five (5)
years, the Plaintiff’s case has been JUDGED and ORDERED from Six (6) Honorable
Judges.

Second to the Physical Injuries that require all of the NUEROSURGEONS, Specialists,
including MAYO CLINIC, California, UCLA MEDICAL CENTER, Los Angles California,

                                                                                              3
    Case 2:20-cv-00079-RFB-BNW Document 145
                                        143 Filed 09/16/21
                                                  09/14/21 Page 4 of 11

and the Plaintiff are suspending surgery on the Plaintiff’s neck, back, and spine, until the
Hearing on October 12, 2020 @11:00 A.M.

The Schedule of the Surgery has been suspended until the end of this litigation. Also,
due to obvious COVID Related reasons. Nevertheless, this Plaintiff needs surgery to
reduce the swelling on her spine.

Please consider moving the Court hearing to a earlier date. The window of opportunity
for surgery is extremely crucial.

Procedural History

       August 3, 2017 ‘Subject Incident” ALBERTSONS LLC Store #3205. Plaintiff files

Complaint August 2, 2019 in Eight Judicial District, Clark County, Case # A-19-799623-

C 360 P.I. Jurisdiction: Diversity [Dkt.1] Petition for Removal January 13, 2020. January

13, 2020 Case Randomly assigned to Judge James C. Mahan. February 20, 2020

[Dkt14] ORDER Granting [Dkt.10] Motion for Pro se Litigant to file Electronically.



Magistrate Judge Brenda Weksler. February 20,2020 ORDER that [Dkt.5] GRANTING

Motion to Dismiss, Judge James C. Mahan. March 5, 2020 [Dkt.18] AO85 Notice of

Availability, Consent, and Order of Reference – Exercise of Jurisdiction by U.S.

Magistrate Judge. [Dkt.98] Motion for Default Judgement. Defendants Albertsons LLC /

Sedgwick Inc were both litigants in this action. Defendant Sedgwick, Inc did not

Answer, Respond, Reply, or file a Motion within the 21 days after service under Rule12

of the Federal Rules of Civil Procedures.

This document in Support of the Default Judgement is based on the attached

Memorandum of Points and Authorities, the pleadings, records, and files in this action,

and any other argument that the Court will hear. other evidence and argument as

maybe presented at the time of hearing on this motion.

Dated this 15th day of SEPTEMBER 2021                   Respectfully Submitted by:

                                                 Kim Bernadette Jacques
                                                                                          4
           Case 2:20-cv-00079-RFB-BNW Document 145
                                               143 Filed 09/16/21
                                                         09/14/21 Page 5 of 11

                                                    Plaintiff: KIM BERNADETTE JACQUES

                                                    993 Equestrian Drive #3304

                                                    Henderson, Nevada 89002

                                                    970-403-4733




                         Memorandum of Points and Authority

Other disclosures

       •    Plan Amendments

            Any amendments made to your plan should be in writing and made in
            accordance with the terms of the plan document. If a material amendment,
            participants must be notified of the change by being furnished a summary of
            material modifications.




I.          INTRODUCTION OF PERTINENT FACTS:

II.         Rule 36 (2) failure to admit,

III.        Rule 26 Duty to Disclose

IV.         Rule 34 VI Insurance Agreement 26 (f) (E) 5 (A) Information Withheld Surety

            Indemnity Insurer or Agent



V.          SUBPOENA Leave of Court Requested 26 (b) and (2) F.R. of Evidence (B)

            unavailable to Support the Defense of Defendants ALBERTSONS LLC /

VI.         EXTENT OF RELIEF

VII.        Rule 36 (2) (A) (vi) Rendering a DEFAULT Judgement

VIII.       Rule 36, 37, 38, 39 Protective Order Request of the court to Reinforce the

            PROTECTIVE ORDER


                                                                                          5
      Case 2:20-cv-00079-RFB-BNW Document 145
                                          143 Filed 09/16/21
                                                    09/14/21 Page 6 of 11

IX.    FOUR SEPARATE Court Ordered Due Dates Ignored by DEFENDANTS

       ALBERTSONS LLC

          a. No Answer, Response, Defense, Joint Reports, Defenses, Objections, or

               Filings Addressing Complaint Breach of Contract and Negligence for the

               Court or Plaintiff.

          b. Defendants Counsel Backus, Carrazana, Burden 3050 South Durango

               Drive Las Vegas, Nevada 89117 Phone No. 702-872-5555 Fax. No 702-

               872-5545 Jack P. Burden Nevada State Bar No. 6919 Limited Appearance

               for Defendants Sedgwick, Inc. Jacquelyn Franco Nevada State Bar No.

               13484 Appearance of Counsel for Defendants Albertsons LLC et al. have

               not agreed to Arbitration or Mediation and refused Consent for the

               Honorable Magistrate Brenda K. Weskler pursuant to the Order.

          c.

       Rule 325.      Breach of Implied Covenant of Good Faith and Fair

       Dealing - Essential Factual Elements

       In every contract or agreement there is an implied promise of good faith

       and fair dealing. This implied promise means that each party will not do

       anything to unfairly interfere with the right of any other party to receive

       the benefits of the contract. Good faith means honesty of purpose

       without any intention to mislead or to take unfair advantage of another.

       Generally speaking, it means being faithful to one’s duty or obligation.

       However, the implied promise of good faith and fair dealing cannot

       create obligations that are inconsistent with the terms of the contract.

       Kim Bernadette Jacques claims that Albertsons LLC violated the duty to act

       fairly and in good faith. To establish this claim, [name of plaintiff] must

       prove all of the following:
                                                                                        6
    Case 2:20-cv-00079-RFB-BNW Document 145
                                        143 Filed 09/16/21
                                                  09/14/21 Page 7 of 11

      1. That KIM BERNADETTE JACQUES and DEFENDANTS ALBERTSONS LLC /

      entered into a contract.

      [2. That KIM BERNADETTE JACQUES did all, or substantially all of the

      significant things that the contract required her to do or that she was

excused from having to performing an action;

      3. That all conditions required for Defendant’s ALBERTSONS LLC /

performance had occurred/ [or] were excused.

      4. That ALBERTSONS LLC specify conduct that plaintiff claims. FOR BREACH

      OF CONTRACT, NEGLIGECE and Identity Theft.

      prevented plaintiff from receiving the benefits under the contract.

      5. That by doing so, ALBERTSONS LLC / did not act fairly and in good faith; and

      6. The Plaintiff KIM BERNADETTE JACQUES was harmed by ALBERTSONS

LLC conduct.

      New April 2004; Revised June 2011, December 2012, June 2014, November

      2019, May 2020 Directions

      This instruction should be given if the plaintiff has brought a separate count for

      breach of the covenant of good faith and fair dealing. It may be given in addition

      to CACI No. 303, Breach of Contract - Essential Factual Elements, if breach of

      contract on other grounds is also alleged.

      Include element 2 if the plaintiff’s substantial performance of contract

requirements is at issue. Include element 3 if the contract contains conditions precedent

that must 133 occur before the defendant is required to perform. For discussion of

element 3, see the Directions for Use to CACI No. 303.

      In element 4, insert an explanation of the defendant’s conduct that violated the

      duty to act in good faith.

Case 2:20-cv-00079-RFB-BNW          Document 137       Filed 09/13/2021 Page 15 of 16
                                                                                           7
    Case 2:20-cv-00079-RFB-BNW Document 145
                                        143 Filed 09/16/21
                                                  09/14/21 Page 8 of 11

      If a claim for breach of the implied covenant does nothing more than allege a

      mere contract breach and, relying on the same alleged acts, simply seeks the

      same damages or other relief already claimed in a contract cause of action, it

      may be disregarded as superfluous because no additional claim is actually

      stated. (Careau & Co. v. Security Pacific Business Credit, Inc. (1990) 222

      Cal.App.3d 1371, 1395 [272 Cal.Rptr. 387].) The harm alleged in element 6 may

      produce contract damages that

are different from those claimed for breach of the express contract provisions. (See)

      Digerati Holdings, LLC v. Young Money Entertainment, LLC (2011) 194

      Cal.App.4th 873, 885 [123 Cal.Rptr.3d 736] [noting that gravamen of the two

      claims rests on different facts and different harm].)

      It has been noted that one may bring a claim for breach of the implied covenant

      without also bringing a claim for breach of other contract terms. (See Careau &

      Co., supra, 222 Cal.App.3d at p. 1395.) Thus, a jury should be

      able to find a breach of the implied covenant even if it finds for the defendant on

      all other breach of contract claims.

      SOURCES AND AUTHORITY

       “There is an implied covenant of good faith and fair dealing in every contract

      that neither party will do anything which will injure the right of the other to

      receive the benefits of the agreement.” (Comunale v. Traders & General Ins. Co.

      (1958) 50 Cal.2d 654, 658 [328 P.2d 198], internal citation omitted.)

“Every contract imposes upon each party a duty of good faith and fair

      dealing in its performance and its enforcement.” ’The covenant of good faith

      finds particular application in situations where one party is invested with a

      discretionary power affecting the rights of another. Such power must be

Case 2:20-cv-00079-RFB-BNW           Document 137        Filed 09/13/2021 Page 16 of 16
                                                                                            8
                Case 2:20-cv-00079-RFB-BNW Document 145
                                                    143 Filed 09/16/21
                                                              09/14/21 Page 9 of 11



                  exercised in good faith.” (Carma Developers (Cal.), Inc. v. Marathon

                  Development California, Inc. (1992) 2 Cal.4th 342, 371-372 [6 Cal.Rptr.2d 467,

                  826 P.2d 710], internal citations omitted.)

                  “When one party to a contract retains the unilateral right to amend the

                  agreement governing the parties’ relationship, its exercise of that right is

                  constrained by the covenant of good faith and fair dealing which precludes

                  amendments that operate retroactively to impair accrued rights.” (Cobb v.

                  Ironwood Country Club (2015) 233 Cal.App.4th 960, 963 [183 Cal.Rptr.3d

                  282.)

                  “The covenant of good faith and fair dealing, implied by law in every contract,

                  exists merely to prevent one contracting party from unfairly frustrating the other

                  party’s right to receive the benefits of the agreement actually made. The

                  covenant thus cannot “be endowed with an existence independent of its

                  contractual underpinnings’ It cannot impose substantive duties or limits on

                  the contracting parties beyond those incorporated in the specific terms of their

                  CACI No. 325 CONTRACTS

           X.     RULE 134

                  Action to be taken by the Court Issue the EXTENTION OF THE PROTECTIVE

                  AFTER STAY IS LIFTED ON ORDER HONORAABLE MADAM MAGISTRTE

                  BRENDA K. WESKLER. HONORABLE RFB JACQUES v. DEFENDANTS

                  ALBERTSONS LLC et al without further Delay of Due Judice or Delay of Due

                  Process.

                  DATED this _15th__ day of SEPTEMBER_,2021
                               Order
At ECF No. 138, the District Judge stayed this case until the
Court ruled on Plaintiff's motion to amend. Because this case is
stayed, the Court denies ECF Nos. 143 and 144 without                   Kim Bernadette Jacques
prejudice to Plaintiff refiling these motions after the stay is lifted.                                9
                          IT IS SO ORDERED
                          DATED: 2:28 pm, September 16, 2021



                          BRENDA WEKSLER
                          UNITED STATES MAGISTRATE JUDGE
Case 2:20-cv-00079-RFB-BNW Document 145
                                    143 Filed 09/16/21
                                              09/14/21 Page 10 of 11


                                         SIGNATURE
                                         KIM BERNADETTE JACQUES
                                         993 EQUESTRIAN DRIVE #
                                         3303
                                         HENDERSON, NEVADA
                                         89002




                                                                       10
   Case 2:20-cv-00079-RFB-BNW Document 145
                                       143 Filed 09/16/21
                                                 09/14/21 Page 11 of 11

Document Preparation

     The Clerk of the Court has provided Instructions for Preparing
     Documents for Filing with the Eighth Judicial District Court. These
     instructions may be downloaded from the Internet at
     www.clarkcountycourts.us/res/clerk/civil-criminal-library/legal-
     forms/DOCPREPGUIDE4-25-11.pdf.

     Civil Cover Sheet

     According to the Clerk of the Court “A completed Civil Cover Sheet must
     be present at the time of filing any new Civil or Family Law Case.” These
     forms may be completed online and are available on the Clark County
     Courts website at www.clarkcountycourts.us/departments/clerk/common-
     forms/.




                                                                                 11
